JS 44 (Rev. 06/17)

provided by local rules of court. This form, approved by the Judicial Co

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither ;§place nor sup lenient the tilin and service of pleadings or other papers as re uired by law, except as
e

purpose of initiating the civil docket sheet. (SEE INSIRUCTIONS ONNEXTPAGE OF IHIS FORM,)

rence of the nited States in eptember 1974, is required for the use of the lerk of Court for the

 

1. (a) PLAINTLFFS

PEDRO RoD\Q\O\uEZ

(b) county ofResid».-nce ofFirstListed manner FA|RFAX COUNTV v/_A_

(EXCEPTHV U.S. PLA.INTYFF CASE.S)

(C) Attomeys (Firm Name, Address, and Telephone Number)
NADV PERALTA , LeaA L Ato .>tLS'r\c€ emma

Lpa>ut» bE€SBuuzq page #,57_¢\ FALLS CHUULCH vA 222‘+\

L"~)OZ 7 320 ~ SL»OS

DEFENDANTS

Attomeys (IfKnown)

 

MATTHBW doHNSoN .
1233 ZoTH ST M\N, am F\,., wAsH¢Nc.-rpN,

(_ ?,OZ) '4'12 '?G?"~l'

Peou~c. QouRMeT ~l\t, u\tc.

County of Residence of First Listed Defendant _
(IN U.S. PIAINTIFF CASES 0NLIO

NOTE: IN LAND CON'DEMNATION CASES, USE 'I'HE LOCATION OF
THE TRACT OF LAND ]NVOLVED.

BoNN£R LlE£NAN TrZeBAct-t Xr ckocAATA, b

pa 2993¢¢

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)

 

I[I. CITIZENSH[P OF PRINCIPAL PARTIES (1’Iace an “X" in One Baijr Plaintz;[i`

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(For Diversily Cases 0nly) and One Boxfor Defendant)
cl 1 u.s. Govemmem `¢3 Federal Qu¢stion PTF DEF PTF nEF
Plaintiff (U.S. Govemment Not a Purty) Citizen of This State |Il 1 El 1 Incorporated ar Principal Place |J 4 |:l 4
ofBusiness In This State
D 2 U.S. Govemment El 4 Diversity Citizen of Another State I:I 2 E| 2 Incorporated and Principal Place CI 5 El 5
Defendant (lndicate Citizenship ofPam`es in ltem lII) of Business In Another State
Citizen or Subject of a EI 3 EI 3 Foreign Nation EI 6 CI 6
Fore_i_g\ Counlry
IV. NATURE OF SUIT (Place an "X" in One Box Only) Click here for: Nature of Suit Code Desc ' tions.
l CONTRACT TQ_B_TS FORFEITURE/PENALTY BANKRU`P TCY OTHER STATUTES
El 110 Insuxa.nce PERSONAL ]NJURY PERSONAL INJURY CI 625 Drug Related SeizuIe |:l 422 Appeal 28 USC 158 o 375 False Claims Act
|:I 120 Marine |:l 310 Ai.rpla.ne Cl 365 Personal Injury - ofProperty 21 USC 881 El 423 Withdmwal l:l 376 Qui Tam (31 USC
|J 130 M.il1er Act |'J 315 Airplane Product Product Liability CI 690 Other 28 USC 157 3729(1\))
|J 140 Negotiable Instrument Liability El 367 Hea]th Care/ EI 400 State Reapportionment
El 150 Recovery of Overpayment El 320 Assault, Lrhel & Phannaceutical CI 410 Antitrust
&. Enforcement ofJudgment Slander Personal Injury CI 820 Copyrights CI 430 Banks and Banldng
Cl 151 Medicare Act El 330 Federal Employers’ Product Liability |II 830 Patent CI 450 Commerce
Cl 152 Reeovery ofDefaulted Liability |J 368 Asbestos Personal IJ 835 Patent - Abbreviated CI 460 Deportation
Student Loans |:l 340 Mm'ine Injury Product New Drug Application EI 470 Rncketeer Iniluenced and
(Excludes Veterans) |:l 345 Marine Product Liability El 840 T- “ k Corrupt Organizations
Cl 153 Recovery of Overpay'ment Liability PERSONAL PROPERT¥ L')\I_QB EI 480 Consumer Credit
ofVetera.n’s Benef`lts |:l 350 Motol' Veh.icle El 370 Other Fraud 710 Fair Labm’ Standa.rds El 861 HIA (1395ff) Cl 490 Cable/Sat 'I'V
CI 160 Stockhnlders’ Suits |:I 355 Motor Vehicle El 371 Truth in Lending Act El 862 Black Lung (923) El 850 Securities/Commodities/
Cl 190 Other Contract Product Liabiliry El 380 Other Personal CI 720 Labor/Management El 863 DIWC/DIWW (405(g)) Exchnnge
Cl 195 Conu'act Product Liability |:l 360 Other Personal Property Damage Relations El 864 SSID Title XV'I CI 890 Other Statutory Actions
Cl 196 Franchise lnjury El 385 Property Damage CI 740 Railway Labor Act El 865 RSI (405(g)) D 891 Agricultural Acts
- |:l 362 Petsonal Injury - Product Liability CI 751 Family and Medical D 893 Environmental Mntters
_ Medica] M§|£ractice Leave Act Cl 895 Freedom oflnformation
l REAL PROPERTY ClVlL RIGHTS PRISONER PETITIONS |:1 790 Other Labor Litigation FEDERAL TAX SUITS Act
EI 210 Land Condemnation EI 440 Other Civil Rights Habeas Cnrpus: El 791 Employee Retirement CI 870 Taxes (U.S. Plaintii}` El 896 Ar‘oitration
El 220 Foreclosure El 441 Voting C| 463 Alien Detainee lncome Secm'ity Act or Defendant) El 899 Administrative Procedure
IJ 230 Rent Lease & Ejectment El 442 Employment Cl 510 Motiuns to Vacate CI 871 IRS_Third Party Act/Review ur Appeal of
lJ 240 Torts to Land El 443 Housing/ Sentence 26 USC 7609 Agency Decision
D 245 Tort Product Liability Accommodations Cl 530 Gencra_l El 950 Constitun'onality of
CI 290 All Other Real Property El 445 Amer. w/Disabilities - Cl 535 Death Penalty IMM]GRATION State Statutes
Emplo ent Other: El 462 Nat\ualization Application
D 446 Amer. w/Disabilities - El 540 Mandamus & Other Cl 465 Other Immigration
Other El 550 Civil Rights Actions
fl 448 Education El 555 Prison Condition
\:l 560 Civil Detainee -
Conditions of
Coniinement
V. ORIGIN (Place an ”X" in One Box Only)
\A l Original Cl 2 Removed from El 3 Remanded from Cl 4 Reinstated or l:l 5 Transfen-ed from IJ 6 Multidistrict |:l 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another Disu-ict Litigation - Litigation -
(specz)‘j)) Trausfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under Which you are filing (Do not cite jurisdictional statutes unless diversity):

24 usc §§ ZO<».ze>+

 

 

Brief description of cause: F

muan To mv EMPLo~/EE M¢~rmum wAae &o\/Ek'ruv\e

 

vII. REQUESTED IN
coMPLAINT:

El cHEcK 11= THIs

IS A CLASS ACTION

UNDER RULE 23, F.R.CV.P.

vm. RELATEn cAsE(S)

DEMAND s
AS wuND BY .JMKY

CHECK YES only if demanded in complaint

JURY DEMAND= § Yes

|:INo

 

 

 

See instructions .'
IF ANY ( ) JUDGE _ DOCKET NUMBER
DATE l 1 . SIGNATURE OF ATTORNEY OF CORD
“915}<%/5’ /”L\Nn gay
FOR OFFICE USE ONLY ‘-J
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. IUDGE

JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORN'EYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Covcr Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint iiled. The attorney filing a case should complete the form as follows:

1.(a)

(b)

(¢)

V]II.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendantl If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filirig. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(sce attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (l) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant (2) When the plainti&` is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section IlI below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (l) Cases which originate in the United States district conrts.

Rernoved from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section l404(a). Do not use this for within district transfers or
multidistrict litigation transfers

Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NOTE THAT TI~IERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. Ifthere are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.

